﻿I wish to join those who spoke before me in congratulating Ambassador von Wechmar on his election to the high office of President of the thirty-fifth session of the General Assembly. His country, the Federal Republic of Germany, and my own, Zambia, enjoy cordial bilateral relations and my delegation pledges to him our cooperation. We are convinced that he will use his diplomatic skill and acumen to steer the deliberations of this session to a successful conclusion.
251.	I should like also to pay a fitting tribute to his predecessor, Ambassador Salim Ahmed Salim of the sister republic of Tanzania. A man of great eminence and integrity, he presided over the work of the thirty-fourth regular session, the two emergency sessions and one special session in the most commendable manner which was a source of pride to Africa.
252.	I wish also to pay a similar tribute to our esteemed Secretary General, Mr. Kurt Waldheim, for his tireless efforts for the furtherance of the objectives of the United Nations. In his report on the work of the Organization, the Secretary General has provided a frank, succinct, thought-provoking and sobering analysis of the global situation. My delegation sincerely commends him for thoroughly and objectively articulating the challenges that we shall continue to face in this decade.
253.	Let me also express my delegation's congratulations to Saint Vincent and the Grenadines on its admission last week as the one hundred and fifty-fourth Member of the United Nations. This signifies a triumph for the people of that country and we are pleased about its achievement. Its admission, like that of Zimbabwe last month, brings us closer to the fulfilment of the principle of universality of the membership of the United Nations.
254.	I wish on this occasion to reiterate the great pleasure and satisfaction of my delegation at the attainment of independence by Zimbabwe and its admission to the United Nations at the eleventh special session which discussed economic matters.
255.	A crisis of immense proportions hovers over the world economic situation. The issues at stake impinge on the welfare of mankind as a whole because we live in a world of interdependence. The underpinnings of interdependence in our contemporary era require little elaboration, as they have been amply demonstrated recently in various United Nations reports, the report of the Brandt Commission and the report of the Commonwealth Group of Experts.
256.	What the world needs is a new realism which is based on equity and justice for all. It must be recognized that it is justice, equity and interdependence which are at stake as we institute a new system of international economic relations. What is required is to change the old order. What is required is to introduce order where disorder now reigns. In the present situation of disorder in the world economy, no country is shielded and there can be no meaningful development or progress.
257.	In Zambia's view, the time has come for all countries to realize the benefits which can accrue from international cooperation in this age of interdependence.
258.	The battle to realize the goals of the New International Economic Order is one which the international community must not lose. Indeed, for many it is a matter of either ending poverty or facing extinction. The food shortage problem, for example, means that millions will perish if no relief is forthcoming.
259.	The issues on our world economic agenda are interlinked. As we approach the United Nations conference on global negotiations for international economic co-operation for development; it is imperative that a simultaneous, coherent and integrated approach to all issues under negotiation in this universal forum be ensured. If that principle was respected, there would be no need for a diversionary debate aimed at entrenching the old order by attempts to rely on institutions which should themselves be subject to change.
260.	The international community should look to the future and avoid placing unnecessary emphasis on obstacles. Lessons learned from the eleventh special session should provide bridges of hope where progress was made. It is time to consolidate, to negotiate further and to marshal all pragmatic tools which could lead to agreement. The agenda is for the survival of all mankind.
261.	The consensus reached on the new International Development Strategy for the Third United Nations Development Decade during the eleventh special session represents the barest minimum for the majority of developing countries. The litmus test of commitment lies in the full and effective imp' mentation of the policy measures and the attainment of the aims and objectives enshrined in the Strategy. The past two decades provide us with examples of unfulfilled commitment and aspirations.
262.	Zambia's position with regard to the Third United Nations Conference; on the Law of the Sea has been made known at past sessions, including the meetings recently held at Geneva. It is our hope that all delegations will work in a cooperative and constructive spirit at the forthcoming session, with a view to reaching agreement on those vital issues which remain unresolved.
263.	Zambia continues to attach great importance to the policy of nonalignment. We consider that the principles and objectives of nonalignment are as relevant as ever in the present turbulent international situation and that they represent the aspirations of the vast majority of the peoples of the world. In our view, nonalignment is the best guarantee of the independence and sovereignty of small and weak States.
264.	It is against that background that Zambia views with serious concern the present situation around the Indian Ocean and in the Gulf area. We deeply deplore the increased big Power rivalry in that part of the world, which threatens the independence, sovereignty and territorial integrity of a number of countries.
265.	In the last year, for example, we have witnessed intensified great Power rivalry, which has virtually made the Indian Ocean a zone of conflict instead of a zone of peace. Seeds of discord have been sown and the peace and security of the countries and people in the area have been greatly impaired.
266.	My delegation calls upon all States, particularly the big Powers, to respect fully the aspirations of the people of the Indian Ocean region and to cooperate with the Ad Hoc Committee on the Indian Ocean in its efforts to bring about the realization of the aims and objectives of the Declaration of the Indian Ocean as a Zone of Peace.
267.	We call for an urgent resolution of the crisis in Afghanistan. In that regard, it is imperative that all foreign troops be withdrawn and that the principles of non-intervention and non-interference in the internal affairs of States be scrupulously respected by all foreign Powers. Indeed, the situation in Afghanistan should not be used by one or the other great Power to increase its military presence on the pretext of a perceived threat to its so-called strategic interests in the area. No foreign interests can be more important than those of the people in the area directly concerned.
268.	On Korea, my delegation wishes to reiterate its view that peace and stability will continue to elude us if reunification is not achieved. Furthermore, it is my delegation's view that reunification efforts have been greatly hampered by the presence of foreign troops in South Korea. We therefore call for the withdrawal of foreign troops from South Korea in order that the chances for reunification may be enhanced.
269.	Similarly, with regard to the situation in Kampuchea, Zambia hopes that an amicable political solution can be found soon. Such a solution must, above all, reflect the true wishes and aspirations of the people concerned, who have suffered far too long.
270.	Regarding Cyprus, my delegation will continue to follow closely the intercommunal talks being held under the aegis of the United Nations Secretary General. We hope genuine progress will be registered during those talks, with a view to finding a just and durable solution which, above all, will guarantee the independence, sovereignty, territorial integrity and nonalignment of Cyprus.
271.	With regard to Western Sahara, we in Zambia hope that an early solution will be found. I wish therefore once again to call upon Morocco to respect fully the inalienable rights of the people of Western Sahara and to allow them freely to determine their own destiny. Zambia strongly supports the POLISARIO Front and we have also recognized the Sahraoui Arab Democratic Republic.
272.	Morocco's intransigence over Western Sahara is reminiscent of the intransigence of Guatemala over Belize. I wish similarly to express Zambia's full support for the Government and people of Belize in their efforts to secure their independence and to safeguard their sovereignty and territorial integrity. My delegation calls upon Guatemala to cooperate in the long drawn-out negotiations on the question of Belize, in the spirit of the relevant United Nations resolutions.
273.	One of the perennial citadels of conflict in our time is the Middle East. The seventh emergency special session, on Palestine, which was held from 22 to 29 July this year, reiterated the view that Israel's policies and practices constitute the major obstacle to durable peace and security in the Middle East. Israeli intransigence serves only to hinder progress towards the ideals of peace and security in the region. That behaviour is reflected in the relentless Israeli campaign of consolidating its colonization of the occupied Arab territories through the establishment of Jewish settlements.
274.	Israel has further defied the international community's counsel not to change the religious status of Jerusalem and it has chosen to declare the city of Jerusalem its capital, an act intended to compromise the traditional status of Jerusalem as the seat of world Christianity, Judaism and Islam. In that regard, my delegation condemns the Israeli authorities for their action to change the status of Jerusalem and calls upon the General Assembly at its current session to declare such action null and void.
275.	Zambia is also concerned about Israel's persistent military activities directed against Lebanon. Such military forays have been pursued to the extent of embroiling UNI FIL, the personnel of which have, in the process, been murdered in cold blood. We condemn that military adventurism of Israel and call upon Israel to heed the warning that such activities make the prospects for peace and security in the Middle East all the more remote.
276.	My delegation is gravely concerned about Israel's adamant opposition to the participation of the PLO in the Middle East negotiations. There can be no settlement of the question of Palestine without the participation of the PLO on a basis of equality.
277.	The Middle East problem in all its aspects can be resolved only if the question of Palestine is addressed realistically. Israel must reconcile itself to the imperative need to restore the inalienable rights of the Palestinians to self-determination, including the right to a national homeland. In addition, Israel must withdraw from all occupied Arab territories.
278.	I turn now to the situation in southern Africa. On 18 April 1980 the gallant people of Zimbabwe achieved their independence. That victory, like the independence of Mozambique and Angola, contributed to the extension of the frontiers of peace and security in the region.
279.	As we express our joy at the extension of the frontiers of peace in southern Africa as a result of Zimbabwe's achievement of genuine independence, Zambia is only too aware of the challenge that South Africa's illegal occupation of Namibia poses to the United Nations system. The international community can ill afford to be oblivious to the underlying reasons why South Africa, through its delaying tactics, continues to defy the United Nations with impunity over the question of Namibia. My delegation is disturbed by South Africa's intransigence because it goes beyond South Africa's own capacity. South Africa gets its inspiration and resilience to do whatever it deems fit in Namibia precisely because of the sustained generous support it receives from certain Western Powers. These Powers, like South Africa, are now busy depleting the abundant natural resources of Namibia while the illegal occupation holds.
280.	There is in Namibia today a build-up of South African military forces, whose objective is further to suppress the people's will in their demands for their inalienable right to independence. As a result, there have been mass arrests, detention, torture, imprisonment and murder of innocent Namibians.
281.	It is regrettable that the situation in Namibia has taken a turn for the worse. The illegal South African regime has intensified its manoeuvres aimed at consolidating a puppet regime in Namibia. The so-called Legislative Assembly and Council of Ministers have been established at the same time as negotiations for the establishment of a popular government through universally recognized elections have been going on.
282.	The build-up of arms of destruction and the increased militarization of Namibia by the South African authorities with the support of certain Western countries has had very adverse consequences on peace and stability in the region of southern Africa. South Africa has stepped up its unprovoked acts of aggression against the independent African States of Angola and Zambia. Our people continue to be killed and maimed and their property continues to be wantonly destroyed by South Africa, all because of their support for the cause of liberating Namibia, to which the United Nations is committed. The international community should take seriously the persistent South African acts of aggression against Zambia and Angola.
283.	The South African acts of aggression are part of an overall South African strategy to undermine the support of the frontline States for SWAPO, which is fighting to free Namibia from the clutches of the Pretoria regime. This same strategy is being pursued by South Africa to remove international demands on the United Nations. The people of Namibia cannot be expected to surrender their birth right. The international community has a duty to support their legitimate struggle. Namibia is indeed a unique case in the decolonization process in that the United Nations has assumed direct responsibility for that Territory. South Africa's continued occupation is therefore a challenge to us all.
284.	It is a matter of public record that SWAPO has made all the necessary concessions in the protracted negotiations to give effect to Security Council resolutions 385 (1976) and 435 (1978). That UNTAG has not yet moved into Namibia and that the implementation process of the United Nations plan on Namibia has not yet begun is directly due to the negative attitude of South Africa. The South African regime continues to stall in this process. Time and again it has come up with flimsy pretexts to prevent the implementation of this plan. The tactics of South Africa have included unwarranted attacks on the United Nations itself.
285.	South Africa must be forced to stop engaging in deceitful manoeuvres and duplicity over Namibia. How can we, for example, reconcile the installations of the Turnhalle quislings with the attempts to implement the United Nations plan under Security Council resolution 435 (1978)?
286.	We in Zambia will continue to cooperate with the secretary General in his efforts to implement the United Nations plan for the independence of Namibia within the framework of resolution 435 (1978). The secretary General, whose integrity and impartiality cannot be questioned, has done his utmost to carry out the mandate entrusted to him by the Security Council. For the plan to succeed and for the independence of Namibia to be achieved on this basis, it is quite evident that more pressure should be brought to bear on South Africa to ensure its cooperation.
287.	The five Western Powers which initiated the plan for the settlement of the Namibian question and which enjoy special relations with racist South Africa must acknowledge the challenge posed by South Africa's intransigence and demonstrate a willingness to use all their influence to put pressure on South Africa to cooperate. We are not convinced that they have used every available leverage on South Africa.
288.	Failure to implement the United Nations plan on Namibia will obviously leave the people of the Territory with no other choice but to intensify their armed struggle. In any event, such a failure will also make it inevitable for States Members of the United Nations to press ahead with their legitimate demand for enforcement action against South Africa under Chapter VII of the Charter of the United Nations. Thus the stage will have been set for confrontation and further loss of life in Namibia at a time when we should be emulating the happy solution to the problem of Zimbabwe.
289.	The situation in Namibia is but an extension of the apartheid system in South Africa itself. The Pretoria regime is constantly consolidating its military position in order to sustain its anachronistic domestic policy of apartheid. All calls by the international community on South Africa to desist from the policy of apartheid have continuously been scorned.
290.	It is in South Africa's interest to know that the winds of freedom will continue to gather force in South Africa itself until the complete eradication of the apartheid system. Events from Sharpeville in 1960 to Soweto in 1976 and beyond clearly demonstrate that the struggle in South Africa has become irreversible.
291.	The struggle continues to gain momentum. This intensification of the struggle has taken the form of public strikes by workers and school boycotts by students, and there have been other manifestations. The recent blowing up of the oil plants of the South African Oil, Coal and Gas Corporation, Ltd. (SASOL) serves to confirm the nature of the struggle of the oppressed people of South Africa and the degree it has reached.
292.	The abolition of so-called petty apartheid is not the answer, nor can the attempts of the South African regime to win over the so-called Coloured community and isolate the blacks succeed. There is urgent need for meaningful change in South Africa. Change in South Africa must involve the complete eradication of apartheid. It is in the interest of all South African whites to create conditions conducive to racial harmony.
293.	The oppressed people of South Africa, like those of Namibia, are fighting against a system of Government which institutionalizes racism. They are fighting to bring about a system of Government which will work for the betterment of all people irrespective of their colour and enable all people to contribute to the development of their country in all spheres of human activity.
294.	Whereas the international community has been urging South Africa to abandon the policy of apartheid t h rough peaceful means, the Pretoria regime has always chosen to resort to war. This has been intensified in recent years by its acquisition of nuclear capability, which South Africa is using in the manufacture of nuclear weapons with the complicity of certain Western countries. Recent South African military attacks against the frontline States of Zambia and Angola attest to South Africa's insatiable appetite for war in the area. This state of affairs must be halted. The international community must put an end to it.
295.	It is against that background that Zambia appeals to Western Powers to withdraw the support which they give to the racist South African regime so that South Africa can come to grips with the realities and accept the need to allow the people of South Africa the right to participate on an equal footing in the making of decisions that affect their everyday life. We call upon the Security Council to move forward by closing all existing loopholes in the mandatory arms embargo against South Africa and making it more comprehensive. We appeal to all States strictly to abide by the embargo and thereby desist from contributing to South Africa's military arsenal.
296.	There are many other pressing international problems which, for the sake of brevity, I have not delved into. The arms race continues to escalate at an alarming rate and consumes more than $500 billion per annum. The plight of refugees has similarly reached alarming and disconcerting proportions, as millions of innocent men, women and children continue to flee their homes and countries only to languish in harsh economic and social conditions. Indeed, millions of the world's people still live in conditions of abject poverty, afflicted by hunger, ignorance and disease. The human rights situation in the world remains generally bleak.
297.	Ours is therefore still very much a miserable and perilous world. There are grave threats to international peace and security. The ideal world envisaged in the Charter of the United Nations remains far off. We have a long way to go, and the problems that confront us are monumental.
298.	This year we are marking the thirty-fifth anniversary of the founding of the United Nations. This must necessarily be an occasion for renewed commitment by us all to the ideals of the United Nations. In Zambia's view, no other forum is better suited than the United Nations to tackle the many and complex problems that continue to trouble international relations. No other forum is better suited than the United Nations to fulfil the hopes and aspirations of the millions of the world's citizenry.
299.	I wish therefore in conclusion to reaffirm Zambia's abiding faith in the United Nations as an indispensable instrument for realizing the noble principles and objectives enshrined in the Charter. It is Zambia's hope that all States will in this decade of the 1980s generate the necessary political will to strengthen and support the United Nations in its commitment to freedom, justice, peace and economic and social development for all countries and peoples.
